DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDiarmid et al. (US 2012/0194200).

Regarding claim 1, McDiarmid discloses a fault protection arrangement (Fig. 2), comprising: a neutral grounding resistor (R6), the neutral grounding resistor comprising a ground end and a non-ground end; and a neutral grounding resistance monitor 
McDiarmid fails to disclose an injection signal generator arranged to generate a frequency of 240 Hz or greater.
McDiarmid teaches an oscillation frequency range (see paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an injection signal generator arranged to generate a frequency of 240 Hz or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, McDiarmid discloses the injection signal generator (132) is coupled on a first side to the non-ground end of the neutral grounding resistor (R6), and on a second side to the sense circuit (134-2).

Regarding claim 3, McDiarmid discloses the neutral grounding resistance monitor assembly (138) further comprising an injection capacitor (C8), coupled in electrical series between the injection signal generator (132) and the non-ground end of the neutral grounding resistor. (R6)

Regarding claim 4, McDiarmid discloses the neutral grounding resistance monitor assembly (138) further comprising a sense resistor (R5), coupled in electrical series 

Regarding claim 5, McDiarmid discloses the neutral grounding resistance monitor assembly (138) further comprising a transformer (T3), wherein the sense circuit (134-2) is arranged in electrical series on a first side of the transformer (T3), between the transformer and the ground end of the neutral grounding resistor (R6), and wherein the injection signal generator (132) is arranged on a second side of the transformer (T3).

Regarding claim 6, McDiarmid discloses the neutral grounding resistance monitor assembly (138) further comprising a first transistor (Q1), disposed between the injection signal generator (132) and the non-ground end of the neutral grounding resistor (R6).

Regarding claim 7, McDiarmid discloses the neutral grounding resistance monitor assembly (138) further comprising a second transistor (see paragraph 32, output transistor), disposed in electrical series between the injection signal generator and the injection signal generator (132).

Regarding claim 8, McDiarmid discloses a sense resistor (R5), disposed between the sense circuit (134-2) and the ground end of the neutral grounding resistor (R6).



Regarding claim 10, McDiarmid discloses a fault protection arrangement (Fig. 2), comprising:  15 4814-6985-4856, v. 1Attorney Docket No 1511PGR1531-B a neutral grounding resistor (R6), the neutral grounding resistor comprising a ground end and a non-ground end; and a neutral grounding resistance monitor assembly (138), coupled to the neutral grounding resistor (R6) and comprising: a sense circuit (134-2), coupled to the non-ground end of the neutral grounding resistor (R6); and an injection signal generator (132), coupled to the ground end of the neutral grounding resistor (R6).
McDiarmid fails to disclose an injection signal generator arranged to generate a frequency of 240 Hz or greater.
McDiarmid teaches an oscillating frequency range (see paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an injection signal generator arranged to generate a frequency of 240 Hz or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, McDiarmid discloses the sense circuit (134-2) is coupled on a first side to the non-ground end of the neutral grounding resistor (R6), and on a second side to the injection signal generator (132).

Regarding claim 12, McDiarmid discloses a sense resistor (R5), arranged in electrically parallel fashion with the sense circuit (134-2), between the non-ground end of the neutral grounding resistor (R6), and the injection signal generator (132).

Regarding claim 13, McDiarmid discloses an injection capacitor (C8), arranged in electrical series between the injection signal generator (132) and the ground end of the neutral grounding resistor (R6).

Regarding claim 14, McDiarmid discloses the injection signal generator (132) is configured to generate an alternating current signal (signal from T3).
McDiarmid fails to disclose an alternating current signal having a frequency in a 100 kHz to 900 kHz range.
McDiarmid teaches an oscillation frequency range (see paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alternating current signal having a frequency in a 100 kHz to 900 kHz range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding claim 15, McDiarmid discloses a fault protection method, comprising: providing a neutral grounding resistor (R6), having a ground end (ground), coupled to 
McDiarmid fails to disclose an injection signal having an injection signal frequency above 240 Hz. 
McDiarmid teaches an oscillation frequency range (see paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an injection signal having an injection signal frequency above 240 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, McDiarmid discloses an injection capacitor (C8) is arranged in electrical series between the injection signal generator (132) and the non-ground end of the neutral grounding resistor (R6), and wherein a sense resistor (R5) is arranged in electrical series between the ground end of the neutral grounding resistor (R6) and the sense circuit (134-2).

Regarding claim 17, McDiarmid discloses a second capacitor (C7) is arranged in electrical series between the non-ground end and the sense circuit (134-2).

Regarding claim 18, McDiarmid discloses a transformer (T3) is coupled between the injection signal generator (132) and the neutral grounding resistor (R6), and coupled between the injection signal generator (132) and the sense circuit (134-2).

Regarding claim 19, McDiarmid discloses a transistor assembly (Q1) is coupled in electrical series between the injection signal generator (132) and the non-ground end, and wherein the injection signal (signal from 132) travels through the transistor assembly (Q1).

Regarding claim 20, McDiarmid fails to disclose the injection signal frequency is in a l00-kHz to 900 kHz range.
McDiarmid teaches an oscillation frequency range (see paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the injection signal frequency is in a 100-kHz to 900 kHz range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839